                         Exhibit 10.48

SECOND AMENDMENT TO LEASE AGREEMENT

THIS SECOND AMENDMENT TO LEASE AGREEMENT (this “Second Amendment”) is made and
entered into as of the 7th day of November, 2019, by and between BRIDGE III CA
ALVISO TECH PARK, LLC, a Delaware limited liability company (“Landlord”), and
VENUS CONCEPT INC., a Delaware corporation formerly known as Restoration
Robotics, Inc. (“Tenant”).

R E C I T A L S:

A.Pursuant to that certain Lease Agreement dated April 16, 2012, by and between
Landlord and Tenant (the “Original Lease”), as amended by that certain First
Amendment to Lease Agreement dated April 27, 2016, by and between Landlord and
Tenant (the “First Amendment”, along with the Original Lease, collectively, the
“Lease”), Landlord leases to Tenant approximately 23,155 rentable square feet in
the building located at 128 Baytech Drive, San Jose, California (the
“Building”).

B.Landlord and Tenant desire to amend and modify the Lease as hereinafter set
forth to memorialize Tenant’s name change and for other purposes as set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.Tenant. The Basic Lease Information portion of the Lease is hereby amended to
reflect Tenant’sa name change from Restoration Robotics, Inc., a Delaware
corporation, to Venus Concept Inc., a Delaware corporation. Henceforth, any
reference in the Lease to Tenant shall mean Venus Concept Inc., a Delaware
corporation.

2.Notices.

a)Landlord’s address for all notices, as set forth in the Basic Lease
Information portion of the Lease is hereby deleted in its entirety and replaced
with the following:

For all notices:

Bridge III CA Alviso Tech Park, LLC

c/o Bridge Investment Group

Five Concourse Parkway, Suite 3100

Atlanta, GA 30328

Attention: Asset Management

Email: David.McCleve@bridgeig.com

US_ACTIVE-152440275.2-IPSTEWAR

--------------------------------------------------------------------------------

with a copy to:

Bridge Investment Group

Five Concourse Parkway, Suite 3100

Atlanta, GA 30328

Attention: Travis D. Hughes, Counsel

Email: Travis.Hughes@bridgeig.com

b)Tenant’s address for all notices, including notices of default, as set forth
in the Basic Lease Information portion of the Lease is hereby deleted in its
entirety and replaced with the following:

For all notices:

Venus Concept Inc.

128 Baytech Drive

San Jose, California 95134-2303

Attention: Vice President - Legal

3.Broker. Tenant represents and warrants to Landlord that it has not entered
into any agreement with, or otherwise had any dealings with, any broker or agent
in connection with this Second Amendment. Tenant hereby indemnifies and holds
Landlord harmless from and against all losses, costs, damages or expenses
(including, but not limited to, court costs, investigation costs and reasonable
attorneys’ fees) as a result of any agreement or dealings, or alleged agreement
or dealings, between Tenant and any such broker or agent.

4.Time of the Essence. Time is of the essence with respect to all time periods
set forth in this Second Amendment.

5.Counterparts. This Second Amendment may be executed in counterparts, each of
which shall be deemed an original, but such counterparts, when taken together,
shall constitute one agreement. Additionally, facsimile and scanned emailed
signatures shall be deemed original and binding on the parties.

6.Miscellaneous. The parties hereby acknowledge and agree that the recitals set
forth above are true and accurate as of the date hereof. Whenever terms are used
in this Second Amendment, but are not defined, such terms shall have the same
meaning as set forth in the Lease. Except as modified by this Second Amendment,
Landlord and Tenant do hereby ratify and reaffirm each and every provision,
term, covenant, agreement and condition of the Lease. The Lease, as modified by
this Second Amendment, sets forth the entire agreement between Landlord and
Tenant and cancels all prior negotiations, arrangements, agreements and
understandings, if any, between Landlord and Tenant regarding the subject matter
of this Second Amendment. In the event of any conflict between the terms of the
Lease and the terms of this Second Amendment, the terms of this Second Amendment
shall control. Tenant represents and warrants that the person executing this
Second Amendment is authorized to execute and deliver this Second Amendment and
that all necessary approvals and consents have been obtained to bind Tenant
under this

Page 2 of 4, Second Amendment to Lease Agreement

 

--------------------------------------------------------------------------------

Second Amendment and the Lease in accordance with their terms. Landlord
represents and warrants that the person executing this Second Amendment is
authorized to execute and deliver this Second Amendment and that all necessary
approvals and consents have been obtained to bind Landlord under this Second
Amendment and the Lease in accordance with their terms.

IN WITNESS WHEREOF, the duly authorized officials of Landlord and Tenant have
signed and sealed this Second Amendment as of the day and year first set forth
above.

LANDLORD:

BRIDGE III CA ALVISO TECH PARK, LLC,
a Delaware limited liability company

By:ROC III Real Estate Holdings 2, LLC,
a Delaware limited liability company
Its: Managing Member

By:
Name:
Its:

[Signatures continue on the following page]




Page 3 of 4, Second Amendment to Lease Agreement

 

--------------------------------------------------------------------------------

[Signatures continued from the previous page]

TENANT:

VENUS CONCEPT INC.,

A Delaware corporation

By:

/s/ Domenic Di Sisto

Name:

Domenic Di Sisto

Title:

General Counsel

Page 4 of 4, Second Amendment to Lease Agreement

 